Citation Nr: 1811654	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for hallux valgus of the right great toe, status post bunionectomy (resection of the metatarsal head) with Chevron osteotomy and removal of K-wire from the bunionectomy site.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2017, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ readjudicated the claim in a November 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.

Although the Montgomery RO retains jurisdiction over the appeal, it appears that the Veteran moved to Atlanta, Georgia in March 2013.


FINDING OF FACT

Since receipt of the Veteran's increased rating claim on July 19, 2010, hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal has been manifested by intermittent painful motion and tenderness, antalgic gait, and degenerative arthritis of the right MTP joint established by x-ray findings without occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, which provides a 10 percent rating either for unilateral hallux valgus with resection of the metatarsal head, or for severe unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A higher schedular rating under Diagnostic Code 5280 is not available.  (The Veteran is separately service-connected for a right great toe post-operative scar, rated 10 percent disabling).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than that used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that the Board should explain in its decision the diagnostic code under which the claim is evaluated, and, most importantly, explain any inconsistencies, apparent or real, that result when the Board cites a code different from that used by VA at other times in the history of the adjudication of the claim).

The Veteran's service treatment records confirm she underwent a right great toe bunionectomy in November 1979.  On separation examination in June 1980, a physician's summary noted her history of hallux valgus right great toe, mild.  After service, she had a recurrence of right foot hallux valgus and underwent another resection of the metatarsal head with Chevron osteotomy in March 2006.  In May 2010, she underwent removal of a painful K-wire from the site of the right foot bunionectomy.  Based on the foregoing, the use of Diagnostic Code 5280 is consistent with the medical evidence of record, and the 10 percent rating for hallux valgus with resection of the right metatarsal head is proper.

In connection with her July 2010 claim for an increased rating, the Veteran was afforded a VA examination in September 2010.  She described pain and stiffness while walking, standing, and at rest; swelling while walking and standing; and lack of endurance while standing.  She denied flare-ups of right foot hallux valgus, but indicated she was unable to stand for more than a few minutes or walk more than a few yards.  She reported using a cane for nonservice-connected back problems and her right foot hallux valgus and taking MS-Contin, Percocet, and Ibuprofen both for her nonservice-connected low back disability and right foot pain related to service-connected hallux valgus.

Physical examination of the right foot revealed painful motion and tenderness of the metatarsophalangeal (MTP) joint area and medial arch area of the forefoot.  The examiner observed the Veteran had an antalgic gait.  There was no evidence of swelling, instability, or abnormal weight bearing; skin or vascular foot abnormality; malunion or nonunion of the tarsal or metatarsal bones; or muscle atrophy of the foot.  The impression on right foot x-ray examination included mild hallux valgus unchanged from the prior study in November 2006 and minimal degenerative change seen at the great toe MTP joint.  The Veteran indicated she had not worked in her usual occupation as a social worker for approximately two years and had received disability benefits from the Social Security Administration since 2008 for a combination of foot and back disorders.

Treatment records from the Birmingham, Montgomery, and Atlanta VA Medical Centers (VAMCs) generally reflect routine evaluation for the Veteran's history of right foot hallux valgus and associated pain.  In February 2016, she presented to the Atlanta VAMC emergency department reporting bilateral foot pain for the past week.  The diagnosis included right foot pain due to tight shoes, hallux valgus deformity, and degenerative arthritis.  The records document use of prescribed pain medications; however, they appear to have been initially prescribed for her back disability.  See May 2004 Nursing Note (Oxycodone 5mg/acetaminophen 325 mg (Percocet) for chronic back pain; Feb. 2007 Primary Care Note (morphine sulfate for chronic back pain, oxycodone for breakthrough pain); Oct. 2007 Primary Care note (start Methadone for chronic back and hip pain).  The impression of a June 2017 x-ray study included status post right bunionectomy, grossly stable in appearance and osteoarthritis most pronounced at the hallux MTP joint and dorsal midfoot.

A July 2017 VA fee-basis examination report reflects the Veteran's complaint of having right foot pain and tenderness all the time with "shocker pain" occurring twice per week.  Although she endorsed constant right foot pain, she also described a "loss of feeling in the right great toe, which occurred after having surgery."  She stated it was difficult to stand and walk for a long period of time, but denied using any assistive devices as a normal mode of locomotion.  She identified her current occupation as switchboard operator.  Physical examination revealed post-surgical, mild or moderate right hallux valgus symptoms, not equivalent to amputation of the great toe; no evidence of pain on physical examination with the Veteran stating she had "no feeling in [her] toe."  The examiner reviewed the claims file and noted that recent right foot x-ray examination documented degenerative arthritis of the right great toe, which the examiner noted was a progression of the Veteran's hallux valgus disability status post bunionectomy and Chevron osteotomy. 

Having considered the medical and lay evidence of record, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right foot hallux valgus disability.  

Throughout the appeal, the Veteran's hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal has been manifested by intermittent painful motion and tenderness, antalgic gait.  These findings are consistent with the 10 percent rating assigned for right foot hallux valgus status post resection of the metatarsal head.  

The Board has considered whether a separate or higher rating is warranted for degenerative arthritis of the right MTP joint associated with the Veteran's hallux valgus disability.  However, a higher rating under Diagnostic Code 5003, which pertains to degenerative arthritis, would require x-ray evidence of arthritis involvement of 2 or more minor joint groups with occasional incapacitating exacerbations due to hallux valgus disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003, note 2.  The medical evidence of record does not support the conclusion that the Veteran experiences occasional incapacitating exacerbations due to right MTP joint degenerative arthritis.  

Similarly, a separate rating under Diagnostic Code 5003 would violate the rule against pyramiding because the Veteran's pain associated with her hallux valgus disability is already compensated under Diagnostic Code 5280.  In this regard, the Board emphasizes that pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2017); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. § 4.14 (in the avoidance of pyramiding, the evaluation of the same disability or manifestation under different diagnoses is to be avoided).  Therefore, a separate or higher rating for degenerative arthritis of the right MTP joint is not warranted because it would amount to pyramiding.   

Finally, the Board notes that a higher rating under Diagnostic Code 5284, which pertains to other injuries of the foot, is not warranted.  The Court of Appeals for Veterans Claims (Court) has held that where a condition is listed in the Rating Schedule, the listed condition should be rated under the diagnostic code that specifically pertains to it, and rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  Therefore, because Diagnostic Code 5280 specifically contemplates hallux valgus, including after resection of the metatarsal head, the Board is prohibited from considering the Veteran's hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal under any other diagnostic code pertaining to the feet. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement a rating in excess of 10 percent for hallux valgus of the right great toe status post resection of the metatarsal head with Chevron osteotomy and K-wire removal is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


